WatsoN, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed CF by C. Fleischman on the invoice accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 10%% ad valorem under Par. 5 of the Tariff Act of 1930, as modified, consists of human serum, similar in all material respects to the serum the subject of Air Express International Agency, Inc., a/c Hyland Laboratories v. United States, 52 Cust. Ct. 254, Abstract 68288, Advance Treasury Decisions, Vol. 99, No. 7, page 10, wherein said serum was held properly free of duty under Par. 1610 of the Tariff Act of 1930.
2. That the record in Abstract 68288 may be incorporated with the record in this case.
3. That the protest may be deemed submitted on this stipulation and the record thus made.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed C.F. by Examiner C. Fleischman on the invoice accompanying the entry covered by the involved protest, properly free of duty under paragraph 1610 of the Tariff Act of 1930 as serum for therapeutic purposes.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.